1 Reported in 259 N.W. 62.
After trial without a jury, the decision was for plaintiff. Defendant A.L. Warner appeals from the order denying his alternative motion for amended findings or a new trial. The defendants, other than the appellant, are not parties to the appeal.
The issue was whether plaintiff, claiming under an assignment from its former owner, or defendant Warner, claiming under a judgment and levy, had the prior right to a life membership in the Minneapolis Athletic Club. There is plenty of evidence to sustain the decision that plaintiff, as assignee, owned the membership to the exclusion of any right acquired by appellant under his judgment. *Page 565 
The only other question has to do with the admission of certain evidence for plaintiff. The objection to the evidence was overruled, but there was no exception by defendants. The only attempt to reach the point by specification of error in the motion for a new trial was in this language: "Errors at law occurring during the trial in the introduction of evidence in this action, objected to by counsel."
There being no exception to the ruling, it was incumbent on appellant to "clearly specify the alleged error in his notice of motion for a new trial" (2 Mason Minn. St. 1927, § 9327) in order to have advantage thereof on appeal. He did not do so. 5 Dunnell, Minn. Dig. (2 ed.  Supps. 1932, 1934) § 7091.
Order affirmed.